Citation Nr: 0700553	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for depression in 
excess of 30 percent.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
January 1981 and from January 1982 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

After a careful review of the record, the Board finds that 
the veteran's appeal for an increased rating for depression 
must be remanded for further development for the reasons 
discussed below.

The most recent VA examination of the veteran's depression 
was in June 2004.  In his September 2004 notice of 
disagreement, the veteran indicated that his condition had 
worsened since this last evaluation.  Specifically, he 
indicated symptoms of schizophrenia, depression, and anxiety.  
A review of the medical evidence submitted after the 
September 2004 RO rating decision reveals that the veteran's 
symptoms may have worsened.  An October 2004 Social Security 
Administration (SSA) disability determination examination 
report notes that the veteran is displaying what appears to 
be some delusional and paranoid thinking.  His diagnosis is a 
history of major depressive disorder with probable psychotic 
features.  The examining physician notes that the veteran's 
VA records do not contain evidence of a psychotic disorder; 
however, the veteran is displaying what appears to be some 
emerging paranoid symptomatology.  Similarly, a January 2005 
VA treatment note indicates the veteran reported auditory and 
visual hallucinations.  A diagnosis of paranoid schizophrenia 
is provided.  

The Board notes that although the veteran did report some 
paranoid thoughts at his June 2004 VA examination, such 
thoughts were not considered to be so severe as to label them 
as psychotic features.  Additionally, there is no evidence of 
hallucinations or delusions prior to January 2005.

In light of the evidence above, a new VA examination is 
necessary to evaluate the current degree of impairment of the 
veteran's service-connected depression.  38 C.F.R. § 3.159 
(2006); see also VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination).

Additionally, the veteran indicated in his September 2004 
notice of disagreement that he is receiving treatment from a 
psychiatrist and psychotherapist.  The Board notes that a 
letter sent to the veteran in October 2004 asked him to 
provide consent forms for both providers so that VA could 
request his treatment records.  The veteran did not respond 
to this request.  Although the duty to assist is not a one-
way street, see Wood v. Derwinski, 1 Vet. App. 190 (1991), 
and VA has no duty to give the veteran another opportunity to 
respond to the October 2004 letter, the Board finds that the 
veteran should be provided another opportunity to submit 
consent forms for all providers who are treating him for 
depression.

Finally, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the veteran's claim.  
Dingess held that VA must provide notice of the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided notice regarding the 
type of evidence necessary to establish a disability rating, 
but was not provided with such notice regarding an effective 
date.  As this question is involved in the present appeal, 
such notice should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the effective date.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 484 
(2006).

2. Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated the veteran for depression.  
After securing the necessary release from 
the veteran, obtain these records.

3. After the above has been accomplished, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his depression.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examiner 
should indicate that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of depression.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score, related to the 
veteran's service connected depression if 
depression can be separated from any other 
identified psychiatric disorder, on Axis V 
and an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's depression upon his social and 
industrial activities including his 
employability.  

The examiner should also determine if the 
veteran has any other psychiatric 
disorders, and if so, the examiner should 
note the presence of these disorders, and 
if possible, the extent to which the 
veteran's symptoms are a result of such 
disorder(s), and not his service-connected 
depression.  If the examiner cannot 
distinguish the symptomatology due to the 
veteran's service-connected depression 
from other psychiatric disorders, the 
examiner should state this and explain why 
not.  The rationale for all opinions 
expressed must be provided.

4. Readjudicate the claim of entitlement 
to an increased rating for depression 
following all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the June 
2005 statement of the case.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
to the veteran and his representative, if 
any.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

